       Case 1:20-cv-00019-SPW-TJC Document 19 Filed 09/17/20 Page 1 of 5



Caitlin Cipicchio, Trial Attorney
Natural Resources Section
Environment & Natural Resources Division
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Tel: (202) 305-0503
Email: caitlin.cipicchio@usdoj.gov
Attorney for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                              BILLINGS DIVISION

NATIVE ECOSYSTEMS COUNCIL;
ALLIANCE FOR THE WILD
ROCKIES,

       Plaintiffs,
                                           Case No. 1:20-cv-00019-BLG-SPW-
  v.                                       TJC

JOHN J. MEHLHOFF, State Director;          MEMORANDUM IN SUPPORT OF
the BUREAU OF LAND                         DEFENDANTS’ UNOPPOSED
MANAGEMENT; DEPARTMENT                     MOTION TO DISMISS
OF THE INTERIOR; DAVID
BERNHARDT, Secretary of the
Interior,

       Defendants.




        The United States Bureau of Land Management (“BLM”) issued a Decision

Record on September 23, 2019 authorizing upland and riparian vegetation

                                       1
      Case 1:20-cv-00019-SPW-TJC Document 19 Filed 09/17/20 Page 2 of 5



treatments in the Iron Mask Planning Area. Plaintiffs filed a Complaint for

Injunctive and Declaratory Relief challenging that agency action. Compl. ¶¶ 4-5.

The BLM Butte Field Office has since withdrawn the September 23, 2019

Decision,1 rendering Plaintiffs’ claims moot. Therefore, Defendants respectfully

request that the Court dismiss with prejudice Plaintiffs’ Complaint in its entirety

for lack of subject-matter jurisdiction pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(h)(3). Plaintiffs do not oppose Defendants’ Motion.


                                    ARGUMENT


      If a federal court lacks subject-matter jurisdiction over a claim, the Federal

Rules of Civil Procedure require the court to dismiss the claim. Fed. R. Civ. P.

12(b)(1), (h)(3). A plaintiff must maintain a live case throughout the litigation to

preserve federal jurisdiction. Doe v. Madison Sch. Dist. No. 321, 177 F.3d 789, 797

(9th Cir. 1999) (en banc) (citing In re Di Giorgio, 134 F.3d 971, 974 (9th Cir.

1998)). “[A] suit becomes moot when the issues presented are no longer ‘live.’”

Chafin v. Chafin, 568 U.S. 165, 172 (2013) (internal quotation marks and citation

omitted). “If an action or claim loses its character as a live controversy, then the

action or claim becomes ‘moot,’ and [the Court] lack[s] jurisdiction to resolve the



1
 Bureau of Land Mgmt., Iron Mask Planning Area Environmental Assessment,
BLM National NEPA Register (last updated Aug. 20, 2020),
https://eplanning.blm.gov/eplanning-ui/project/54195/510. .
                                           2
      Case 1:20-cv-00019-SPW-TJC Document 19 Filed 09/17/20 Page 3 of 5



underlying dispute.” Madison Sch. Dist. No. 321, 177 F.3d at 797-98; Friends of

the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).

Thus, the basic question for determining mootness is whether “there is a present

controversy as to which effective relief can be granted.” Nw. Env’t Def. Ctr. v.

Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988) (citing United States v. Geophysical

Corp. of Alaska, 732 F.2d 693, 698 (9th Cir. 1984)).


      In the instant case, it is uncontested that there is no longer an “actual” or

“present controversy” regarding the challenged September 23, 2019 Decision.

That underlying Decision Record has been vacated. As numerous courts have

held, the withdrawal or rescission of an agency action moots any controversy over

such action. See, e.g., Native Ecosystems Council v. Weldon, No. CV 11-99-M-

DWM, 2012 WL 5986475, at *3 (D. Mont. Nov. 20, 2012) (holding after the

withdrawal of decision authorizing a project that “[n]o Project means no violations,

and no violations means this case is moot.”); League of Wilderness Defs.-Blue

Mountains Biodiversity Project v. Smith, No. 04-1595 PK, 2006 WL 3692535, at

*3 (D. Or. Dec. 12, 2006) (“Because that decision has been withdrawn, the [ ]

project cannot go forward and plaintiffs’ allegations of actual or threatened injury

based on the project no longer exist. With no injury to allege, this court can

provide no redress to plaintiffs.”).



                                           3
     Case 1:20-cv-00019-SPW-TJC Document 19 Filed 09/17/20 Page 4 of 5



      Furthermore, the Court can provide no effective relief in relation to

Plaintiffs’ claims,2 as the underlying decision at issue, the September 23, 2019

Decision, has already been withdrawn. Because there is no live controversy, and

no relief to grant, this Court lacks subject matter jurisdiction pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(h)(3), and Plaintiffs’ claims must

therefore be dismissed as moot.


                                  CONCLUSION


      There is no live case or controversy, and there is no remaining relief that can

be granted to Plaintiffs. For the foregoing reasons, Defendants respectfully request

that this Court dismiss Plaintiffs’ Complaint as moot.


      Respectfully submitted this 17th day of September, 2020.


                                        JEAN E. WILLIAMS
                                        Deputy Assistant Attorney General
                                        Environment & Natural Resources Division

                                          /s/ Caitlin Cipicchio
                                        CAITLIN CIPICCHIO, Trial Attorney
                                        Natural Resources Section
                                        Environment & Natural Resources Division
                                        United States Department of Justice
                                        150 M St. NE
                                        Washington, D.C. 20002

2
 The Court retains authority to address ancillary matters after dismissal, such as
adjudicating any future petition for attorneys’ fees. K.C. ex rel. Erica C. v.
Torlakson, 762 F.3d 963, 968-70 (9th Cir. 2014).
                                           4
Case 1:20-cv-00019-SPW-TJC Document 19 Filed 09/17/20 Page 5 of 5



                             Tel: (202) 305-0503
                             Fax: (202) 305-0506
                             caitlin.cipicchio@usdoj.gov




                                5
